73 So.3d 363 (2011)
Scott EATON, Appellant,
v.
CITY OF WINTER HAVEN and PGCS, Appellees.
No. 1D11-2988.
District Court of Appeal of Florida, First District.
November 7, 2011.
Bradley Guy Smith of Smith, Feddeler, Smith & Miles, P.A., Lakeland, and Richard W. Ervin, III, of Fox & Loquasto, P.A., Tallahassee, for Appellant.
*364 George A. Helm, III, of George A. Helm, P.A., Lake Mary, for Appellees.
PER CURIAM.
Upon review of Appellant's response to this Court's show cause order entered June 22, 2011, the Court dismisses this appeal for lack of jurisdiction. In the order on appeal, the Judge of Compensation Claims (JCC) awarded permanent total disability benefits but declined to address the claim for psychiatric treatment, instead appointing an expert medical advisor to resolve differences in the medical opinions as to the proper diagnosis and its relationship to the workplace accident. Accordingly, the order is not a final order because it does not dispose of all matters presented to the JCC for adjudication. See, e.g., Emro Marketing v. Schwier, 670 So.2d 1141 (Fla. 1st DCA 1996); Bradley v. Hurricane Restaurant, 652 So.2d 443 (Fla. 1st DCA 1995).
DISMISSED.
DAVIS, VAN NORTWICK, and ROWE, JJ., concur.